Citation Nr: 0530677	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  99-17 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation, in excess of 50 
percent, for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1972.  

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
PTSD and assigned a 50 percent disability rating.  

In March 2002, the Board undertook development of the 
veteran's claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, prior to completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in December 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim.  

The veteran's claim has been returned to the Board.  The RO 
completed the actions ordered in the December 2003 remand.  
The claims are now ready for further appellate review.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

The veteran's symptoms of PTSD cause no more than moderate 
impairment in social and occupational functioning, with 
reduced reliability and productivity due to disturbance of 
mood and difficulty establishing and maintaining 
relationships.  




CONCLUSION OF LAW

The criteria for an initial rating, in excess of 50 percent, 
for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case the RO did not inform the veteran of the 
provisions of the VCAA prior to the initial rating decision 
which denied his claim.  The August 1998 rating decision 
predated the passage of VCAA.  In November 2002 and January 
2003 VA sent letters to the veteran to apprise him of the 
status of his claim and VA's effort to develop the evidence.  
In the December 2003 Board remand the veteran was informed of 
the passage of the VCAA.  In April 2004 VA sent a letter to 
the veteran informing him of what the evidence must show to 
support his claim.  He was specifically informed that he 
should tell VA about any relevant records which could support 
his claim.  A supplemental statement of the case was issued 
to the veteran in November 2004.  It included a list of the 
evidence received, the applicable regulations and an 
explanation of why the evidence did not support the grant of 
a higher rating.  

The claims folder includes the veteran's records of 
hospitalization for psychiatric disorders, his private 
treatment records and his records from SSA.  He had been 
afforded VA examinations in October 1997, April 1999 and 
December 2002.  A medical opinion has been obtained.  The 
veteran has been furnished all the intended benefits of VCAA.  
See generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The veteran's representative in the August 29, 2005 informal 
hearing presentation has asserted the errors in notifying the 
veteran of VCAA require remanding his claim.  They asserted 
the letters sent to the veteran related to service connection 
for PTSD rather than a higher rating.  

In the May 1999 statement of the case and the November 2004 
supplemental statement of the case the veteran was notified 
of the evidence required to support a higher rating for PTSD.  
In the recent case of Short Bear v. Nicholson, No. 03-2145 
(U. S. Vet. App. Aug. 31, 2005)(per curiam), the Court held 
that to the extent that any notice may have been inadequate 
with regard to timing, the appellant's actual knowledge of 
what was needed to substantiate her claim prior to 
adjudication by the Board provided a meaningful opportunity 
to participate in the adjudication process.  Consequently, 
because the appellant had actual knowledge of what was 
required to any notice error was nonprejudicial.  The 
veteran's response in September 2002 listing his treatment 
records clearly indicates the veteran was aware that medical 
evidence was required to support his claim.  Based on the 
foregoing, the Board finds that, in the circumstances of this 
case, any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless error.  See also, 
Valiao v. Principi, 17 Vet. App. 229 (2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2005).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2005).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  The Board has reviewed the 
veteran's entire medical history.  Of significance is a 
history of multiple psychiatric hospitalizations for a 
variety of psychiatric disorders.  His records of 
hospitalization included such diagnoses as antisocial 
personality disorder, polysubstance abuse, dysthymia, major 
depression, schizoaffective disorder, and alcohol abuse.  The 
Board has limited its recitation of the facts in this 
decision to the records during the rating period.  

July 1997 records reveal the veteran was being treated by a 
private social worker, P.  Her notes indicate the veteran was 
on time for his session and appropriately dressed.  His 
hygiene was good.  He was depressed and anxious.  His affect 
was inappropriate to thought content and mood.  His speech 
was slow and overly soft.  His thought processes were logical 
and sequential.  The veteran showed present suicidal 
ideation, but no assaultive ideation.  Later that month P's 
notes indicated the veteran was continuing to struggle with 
depression and instrusive thoughts.  

In November 1997, P's records indicate the veteran had a 
flashback to his assault in Vietnam.  He was having suicidal 
ideation and present assaultive ideation.  

The veteran was hospitalized for one day in November 1997 and 
left the next day against medical advice.  In December 1997, 
the veteran reported having a severe increase in his symptoms 
of depression and anxiety with panic attacks and suicidal 
thoughts.  

The veteran was afforded a VA examination in October 1997 to 
determine if his symptoms met the criteria for diagnosis of 
PTSD.  Mental status examination revealed he was alert and 
oriented.  He was appropriately dressed.  His speech was 
understandable and coherent.  He appeared apprehensive, 
withdrawn and guarded.  He did say he was depressed.  He 
denied hallucinations.  His thought processes were normal.  
He denied having any delusions or hallucinations.  He denied 
suicidal or assaultive ideations.  His judgment was 
satisfactory.  The veteran had panic symptoms related to his 
PTSD.  He was depressed, apprehensive, anxious and felt 
hopeless, helpless and anhedonic.  He did not have impaired 
impulse control.  In the opinion of the VA examiner the 
veteran's major symptoms were hypervigilance and symptoms of 
increased arousal as well as intrusive recollections of 
events.  These symptoms were chronic.  The degree of 
impairment in industrial functioning was moderate.  The 
degree of impairment in social functioning was probably 
severe. 

Diagnoses included delayed onset chronic PTSD, dysthymic 
disorder secondary to PTSD, and alcohol dependence in partial 
remission.  A GAF of 50 was assigned.  

A private psychiatric evaluation in November 1997, noted the 
veteran had been hospitalized at the Anderson Center and the 
diagnosis was schizoaffective disorder and PTSD.  In the 
opinion of the psychiatrist, the veteran's two main problems 
were major depressive disorder and PTSD.  He did not see 
evidence of schizoaffective disorder.  He did note that 
testing from St. John's Health system indicated the 
possibility of a schizophrenic process, but he found that 
PTSD could also present in that sort of picture.  His 
diagnoses were major depressive disorder, PTSD, and 
intermittent cannabis abuse.  

Records from P, dated in March 1999 reveal the veteran was 
disheveled and his hygiene was poor.  He was angry and 
anxious.  His affect was inappropriate to thought content and 
mood.  His affect was flat.  He presented both suicidal and 
assaultive ideation.  

April 1999 records from P., revealed the veteran was dressed 
appropriately and his hygiene was good.  His mood was 
depressed and anxious.  He showed delusions were present.  He 
presented both suicidal ideation and assaultive ideation.  

In conjunction with a VA psychiatric evaluation in April 
1999, the veteran reported his symptoms included recurrent 
nightmares.  He had them three or four times a week.  He 
avoided conversations about his trauma.  He complained of 
diminished interest and participation in activities.  He had 
not dated for the past ten years and had no friends.  He had 
not been able to hold onto a job.  He kept to himself.  He 
also complained of a sense of a foreshortened future.  He 
admitted to having angry outbursts two to three times a week.  
He complained of an exaggerated startled response.  He had 
difficulty concentrating.  

Mental status evaluation revealed no evidence of pressured 
speech, flight of ideas, or loose associations.  There was no 
evidence of paranoia or delusional thinking.  He denied 
having any hallucinations.  He admitted to having angry 
outbursts.  He denied any homicidal or suicidal ideations or 
intentions.  However, he admitted to intermittent suicidal 
thoughts.  He stated he had neglected his personal hygiene on 
two occasions during the last year when he was depressed.  He 
was oriented to time, place and person.  There was no memory 
loss or impairment.  No obsessional rituals were reported.  
His speech was fluent.  Although he reported having two 
episodes of palpitations and shortness of breath, there was 
no history of unprovoked periods of intense anxiety or having 
panic attacks.  He described his mood as depressed.  He had 
angry outbursts at least two times per week.  He displayed 
his anger by sending e-mails.  

Diagnoses included chronic PTSD, dysthymic disorder, alcohol 
dependence in remission, and marijuana dependence in 
remission.  A GAF of 50 was assigned.  The VA examiner stated 
the veteran had moderately significant distress and 
impairment in social and occupational functioning.  

May 1999 records from P., demonstrated the veteran's hygiene 
was poor.  He was dressed appropriately.  He was depressed 
and blunted.  His speech was halting and slow.  His thought 
processes were rambling.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Mitchem v. Brown, 9 Vet. 
App. 138, 140 (1996) held that the need for a statement of 
reasons and bases was particularly acute when the Board's 
findings and conclusions pertained to the degree of 
disability resulting from mental disorders.  
In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
addressed the situation of rating service-connected mental 
disorders when the veteran had non-service connected mental 
disorders, particularly a personality disorder.  They noted 
VA, in responding to comments regarding revisions to the 
schedule for ratings for mental disorders, wrote that when it 
is not possible to separate the effects of the service-
connected condition from the non-service connected condition, 
VA regulations at 38 C.F.R. § 3.102 require that reasonable 
doubt on any issue be resolved in the appellant's favor, 
clearly dictate that such signs and symptoms be attributed to 
the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 
1996).  

In order to determine the degree of impairment caused by the 
veteran's service connected PTSD, the Board ordered the claim 
remanded for a VA examination.  The VA psychiatrist was 
specifically requested to identify the veteran's symptoms of 
PTSD and to determine the degree of impairment related to 
those symptoms.  In this case unlike Mittleider, there are 
medical records listing the veteran's symptoms attributable 
to PTSD.  

In response to the Board's remand a VA psychiatric evaluation 
was performed in December 2002.  Mental status examination 
revealed the veteran's thought processes were somewhat 
tangential.  The veteran did not complain of or show evidence 
of any hallucinations or delusional thinking.  His eye 
contact was normal and his behavior during the interview was 
appropriate.  The veteran denied any suicidal or homicidal 
thoughts or intentions.  He did not have difficulty with 
personal hygiene, but did exhibit an obsession with personal 
hygiene that might be a distraction from productive 
participation in the workforce.  He was oriented to person, 
place and time.  There were no problems with short or long 
term memory.  He did describe obsessive behavior that 
interfered with routine activities and made his ability to 
perform many tasks exceedingly difficult.  The rate and flow 
of his speech were normal.  The veteran did not complain of 
any panic attacks.  He did not present as depressed.  He did 
describe depressed behavior that was consistent with PTSD.  
No recent impulse dyscontrol was described or displayed.  
Although his sleep was disrupted by nightmares, he did not 
describe himself as unable to perform activities of daily 
living because of exhaustion.  The veteran described 
considerable difficulty with obsessive compulsive disorder.  

In specifically addressing the rating criteria, the VA 
physician noted the veteran evidenced occupational impairment 
with reduced reliability in productivity.  He did not 
demonstrate impairment of short or long-term memory, but 
demonstrated impaired judgment in his inability to follow 
through on tasks.  He spoke convincingly of disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  He did 
not appear to be so impaired as to be manifesting suicidal 
ideations, to be showing impaired impulse control with 
periods of unprovoked irritability and violence, spatial 
disorientation, neglect of personal appearance, or an 
inability to establish and maintain effective relationships.  
His current position as a secondary, but frequent reliable 
caregiver for his grandchildren attested to that.  He did 
appear to have serious problems with work, but what must be 
noted is that the difficulties do not appear to the veteran 
or the VA physician as to be attributable to his PTSD, so 
much as to his obsessive compulsive disorder.  

The diagnoses on Axis I included PTSD, obsessive compulsive 
disorder, alcohol dependence in remission, and marijuana 
dependence in remission.  A Global Assessment of Functioning 
(GAF) score of 44 was assigned.  

The VA examiner indicated the veteran's obsessive compulsive 
disorder was exacerbating the veteran's problems with work.  
The veteran reported that his problems with neatness and 
order were fundamental to his difficulty in holding a job.  
The VA examiner estimated that if the veteran were not 
plagued by obsessive compulsive disorder, he would at least 
be regularly employed and his GAF score would be closer to 
55.  

In the opinion of the VA physician, the veteran's PTSD 
symptoms were presumably a major cause of his unhappiness in 
social and interpersonal relationships.  Nevertheless, his 
unemployment seemed to be largely a product of his compulsive 
neatness and orderliness and the desire to follow details so 
meticulously that he was prevented from following through and 
completing assigned tasks.  This did not seem to be a 
reflection of his PTSD.  

The medical record includes references to many of the 
symptoms set out in the rating criteria as evidence 
demonstrating disability rated as 50, 70 and 100 percent 
disabling.  The presence of symptoms is not the primary 
factor in rating disability due to mental illness, it is the 
level of impairment of functioning.  The Court has clearly 
instructed that it is the level of impairment, not the 
presence or absence of the enumerated symptoms listed in the 
rating criteria which should be considered.  Any analysis 
should not be limited solely to whether the symptoms listed 
in the rating scheme are exhibited; rather, consideration 
must be given to factors outside the specific rating criteria 
in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  

In this instance, the VA examiner clearly noted only symptoms 
causing moderate impairment related to PTSD.  The Board noted 
GAF scores of 50 have frequently been assigned, which 
represent serious psychiatric symptoms.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32.  When only impairment due to PTSD 
was considered, the VA psychiatrist assigned a GAF of 55 to 
symptoms of PTSD alone.  

The Board is aware the veteran has not been employed since 
1992 and is receiving Social Security (SSA) disability 
benefits.  A review of the decision indicates the primary 
diagnosis was anxiety, not PTSD.  In Martin v. Brown, 4 Vet. 
App. 136, 140 (1993) the Court again instructed the Board 
that although the SSA's decisions with regard to 
unemployability are not controlling for purposes of VA 
adjudications, the SSA's decision is "pertinent" to a 
determination of appellant's ability to engage in 
substantially gainful employment.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992); see Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  While VA is limited 
to considering the level of impairment related to only 
service-connected disorders, SSA benefits are based on both 
service-connected and non-service connected disorders.  

The VA psychiatrist in December 2002, reviewed the veteran's 
records of psychiatric hospitalizations, reviewed his 
treatment records from P., reviewed past VA evaluations and 
interviewed the veteran.  The Board has concluded his opinion 
is of great probative value as it is the only opinion based 
on a complete review of the medical records.  The Board has 
concluded the veteran's symptoms of PTSD have caused no more 
than reduced reliability and productivity commensurate with a 
50 percent rating during the entire rating period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial rating, in excess of 50 percent, for PTSD is 
denied.  


	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


